                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I


HARDY K. AH PUCK, JR.,                               Case No. 19-cv-00120-DKW-WRP

               Plaintiff,
                                                     ORDER DISMISSING ACTION 1
       v.

TRACY JONES, et al.,

               Defendants.



       On April 30, 2019, this Court dismissed this case, but with leave for Plaintiff

Hardy K. Ah Puck, Jr. to provide clarity, in an amended complaint, as to the claims

(if any) he was attempting to bring. Dkt. No. 11. Since then, Ah Puck has filed

two complaints, as well as what appears to be a demand for damages. Those filings,

though, reflect that Ah Puck is not attempting to bring a legitimate claim in this

action. As a result, this action is DISMISSED without any further leave to amend.2

I.     Screening

       The Court liberally construes a pro se complaint. Eldridge v. Block, 832 F.2d

1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a pro se

1
  Pursuant to Local Rule 7.2(d), the Court finds this matter suitable for disposition without a
hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state a
claim upon which relief may be granted, or seeking monetary relief from a defendant immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
litigant, such as by supplying the essential elements of a claim. Pliler v. Ford, 542

U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268

(9th Cir. 1982).

      On March 7, 2019, Ah Puck initiated this action by mailing a letter to the

Clerk’s Office of this Court. Dkt. Nos. 1, 1-4. In the letter, Ah Puck appeared to

assert that, while he was incarcerated, he was unable to visit his ill father prior to his

father’s death. It was not clear, though, whether Ah Puck was asserting this as a

constitutional violation, an entitlement to death benefits, both, or neither. As the

Court observed, it was simply far from easy to tell. The Court further observed that

matters were unclear due to Ah Puck not naming a defendant. Nonetheless,

because it was possible that Ah Puck was attempting to allege a plausible claim for

relief, the Court granted him leave to file an amended complaint, in which he was

instructed to set forth his claims clearly and concisely.

      On May 8, 2019, Ah Puck made the first of two filings on the Court’s form

complaint for use in a civil pro se proceeding. Dkt. No. 12. Therein, in the section

of the form for a statement of the claim, Ah Puck stated just the following: “if am the

Kingdom of Hawaii, who are you!” Id. at 5. Other than that, the May 8 complaint

names the Attorney General of Hawai‘i and a “prosecution attorney,” Tracy Jones,

as defendants. Attached to the May 8 complaint is a copy of a notice of electronic

filing followed by this statement: “Loosers [sic] must pay the bills. I have until


                                            2
May 31, 2019 to file a complaint. I am the Kingdom of Hawaii[,] who are you.

Qui tam action.” Dkt. No. 12-1 at 2.

          Roughly two weeks later, on May 23, 2019, Ah Puck filed a second form

complaint. Dkt. No. 14. Therein, he asserts that there is a federal question basis

for jurisdiction, which appears to be the first 26 amendments to the U.S.

Constitution, and a diversity basis for jurisdiction. The May 23 complaint also

contains further assertions in the statement of the claim section. Ah Puck states that

this action is “for all the claims (1) Act 156 wrongful imprisonment (2) death

benefits [be]cause they did not let me go to see [my father] in hospice care before he

passed on, as a beneficiary. And social security.” Id. at 5. In addition to the

Attorney General of Hawai‘i and Tracy Jones, Ah Puck also names “Judge Cordoza”

and the U.S. President as defendants. On May 23, 2019, Ah Puck filed another

document. Dkt. No. 15. Therein, he appears to provide additional explanation of

his claims. More specifically, he asserts that he “went to jail for a mistrial,” “[t]he

courts are one sided on a big shame [sic] of entrapment,” and he suffered from

prosecutorial misconduct. Id. at 1-2.

          Finally, on June 3, 2019, Ah Puck filed another document, in which he states

the damages allegedly due him. He states that he is due “one google plexi per suit,

per case, per issue, of the globe.”3 Dkt. No. 16. In the May 23 complaint, Ah Puck


3
    Although it is far from clear, Ah Puck may be asking for a Google Pixel smartphone.

                                                  3
also appears to ask for the expungement of all felonies and misdemeanors for which

he has been convicted. Dkt. No. 14 at 5-6.

      In the April 30, 2019 Order, the Court granted Ah Puck leave to provide

clarity to this case. Instead, all he has done is show that this is a frivolous case

subject to dismissal. Liberally construing the collection of documents filed since

April 30, 2019, arguably, Ah Puck seeks (1) to expunge one or more criminal

convictions that he has received, (2) benefits related to his father’s death, and (3)

social security benefits. As for the first, this Court cannot expunge or overturn Ah

Puck’s state criminal convictions in this non-habeas proceeding. The Court can

also not award Ah Puck damages for any allegedly improper conviction. See Heck

v. Humphrey, 512 U.S. 477, 487-487 (1994) (holding that, in order for a plaintiff to

recover damages for an allegedly unconstitutional conviction or imprisonment, “or

for other harm caused by actions whose unlawfulness would render a conviction or

sentence invalid,” he must prove that the conviction or sentence has been, inter alia,

reversed on direct appeal or called into question by the issuance of a writ of habeas

corpus). Ah Puck does not allege that his convictions have been reversed or called

into question. Moreover, given that he is asking this Court to reverse the

convictions, it is clear that they have not been. Therefore, the Court declines to

grant leave to amend this potential claim. See Gardner v. Martino, 563 F.3d 981,




                                           4
990 (9th Cir. 2009) (explaining that leave to amend need not be granted when doing

so would be futile).

      As for the second, although it was possible that Ah Puck was seeking death

benefits related to the facts asserted in the March 7, 2019 letter, in none of the

documents filed after April 30, 2019 does he allege facts suggesting that any of the

defendants can provide him with such benefits. Rather, he appears to be suing the

named defendants in light of his attempt to overturn his convictions. Because the

Court has already provided Ah Puck leave to amend this claim, the Court declines to

grant him further leave to attempt to do that which he has already failed to do across

multiple documents. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

(9th Cir. 2008) (stating that a court may deny leave to amend due to repeated failure

to cure deficiencies by amendments previously allowed).

      As for the third, in the May 23 complaint, Ah Puck states only “[a]nd social

security.” Dkt. No. 14 at 5. There is no other mention of social security in the

record. Assuming Ah Puck is seeking social security benefits, he makes no

allegations explaining why he is entitled to the same, or even why this would be the

correct proceeding to seek them. As a result, this claim is frivolous, and, for that

reason, the Court declines to grant leave to amend it.

II.   Conclusion




                                           5
      This action is DISMISSED without further leave to amend. The Clerk is

instructed to CLOSE this case.

      IT IS SO ORDERED.

      Dated: June 18, 2019 at Honolulu, Hawai‘i.




                                       6
